57 N.J. 286 (1970)
271 A.2d 713
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
GORDON WILFRED BRAXTON, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 23, 1970.
Decided December 21, 1970.
Mr. Elson P. Kendall, Assistant Prosecutor, argued the cause for appellant (Mr. Karl Asch, Union County Prosecutor, attorney).
*287 Mr. Barry S. Greenberger argued the cause for respondent (Messrs. Valenti and Greenberger, attorneys.)
PER CURIAM.
The judgment of the Appellate Division is reversed and the trial court's order denying the motion to suppress is affirmed for the reasons given in the dissenting opinion in the Appellate Division. 111 N.J. Super. 191, 201 (1970). We add that an inspection of the registration of an automobile includes a check of the serial number on the vehicle itself, here located on the doorpost, for it is a comparison of the number there found with the serial number on the registration certificate which reveals whether the car in hand is in fact the registered car and not another car of similar vintage. It was while thus checking the number on the doorpost that the officer, whose attention was apparently attracted by defendant's shuffling of his feet, saw the protruding barrel of the sawed-off shotgun. We read the officer's testimony to mean that when he saw the object he believed it was the barrel of a gun, and that his testimony on cross-examination meant only that he could not be absolutely sure without seeing the whole of the object. His belief reasonably warranted the examination of the whole object; it would serve no comprehensible end to say that an officer, so situated, must ignore what he saw or that he must seek a search warrant to find out what was on the other end of what appeared to be (and indeed was) the barrel of a sawed-off shotgun.
For reversal  Chief Justice WEINTRAUB and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For affirmance  None.